OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice law by this Department in 1969, and has thereafter maintained an office for such practice within the jurisdiction of this Department. Petitioner began investigating a complaint in 1988 concerning respondent’s alleged failure to account for $130,000 held by him for *200investment on behalf of clients. Respondent’s failure to cooperate caused the investigation to drag on, and finally, in January 1991, petitioner served a notice and statement of charges. Two months earlier, counsel had advised petitioner that respondent’s failure to cooperate was due to the latter’s nervous breakdown and hospitalization, but verification of that condition was not forthcoming until February 1992. These records reveal that respondent has been undergoing treatment over the past several years, including periods of hospitalization, for severe manic-depressive psychosis. His current psychiatrist/ physician has provided an affidavit confirming that respondent’s condition persists as late as March 30.
Petitioner is satisfied that respondent, fully supported by his family, has refrained from the practice of law since service of charges, having totally abandoned his practice well before that time. He appears to be mentally incapable of defending the charges of misconduct against him. Where a respondent suffers from such a disability as to render it impossible for him adequately to defend himself, he must be suspended from the practice of law until a determination can be made as to his capacity to continue such practice (22 NYCRR 603.16 [c] [1]).
Accordingly, respondent should be indefinitely suspended from the practice of law, effective immediately, until further order of this court, on the ground that his current mental condition renders it impossible for him adequately to defend himself in this disciplinary proceeding.
Sullivan, J. P., Milonas, Rosenberger, Wallace and Ross, JJ., concur.
Respondent is suspended from practice as an attorney and counselor-at-law in the State of New York, effective immediately, for an indefinite period, and until the further order of this court, as indicated in the order of this court.